 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorrell Newspapers, Inc. and Bristol Printing andGraphic Communications Local No. 259, Interna-tional Printing and Graphic CommunicationsUnion. Case 5-CA-8090September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 29, 1977, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in response to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify the Remedy,2and to adopt herrecommended Order, as modified herein.In her recommended Order, the AdministrativeLaw Judge ordered Respondent to sign the collec-tive-bargaining agreement agreed to between theUnion and Respondent on July 13, 1976, and to giveretroactive effect to its terms and conditions. How-ever, the terms of that agreement establish aneffective life of I year from February 1, 1976, toJanuary 31, 1977, and the contract term obviouslywill have expired prior to the issuance of thisDecision. Under these circumstances, in order tofully remedy the unfair labor practices found herein,we will order Respondent to sign that agreement atthe request of the Union. We will further order that ifthe Union does not request Respondent to sign theagreement that Respondent, upon request, bargain ingood faith with the Union with respect to the termsand conditions of a contract and, if an agreement isreached, embody it in a signed agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Worrell Newspa-pers, Inc., Bristol, Virginia, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, as herein modified:232 NLRB No. 651. Substitute the following for paragraph 2(a) ofthe recommended Order:"(a) Upon request, sign a collective-bargainingagreement containing the terms and conditions ofemployment agreed to between Respondent and theUnion on July 13, 1976, give retroactive effect to itsterms and conditions, and make its employees wholefor losses, if any, they may have suffered as a resultof its refusal to sign such an agreement, withinterest."2. Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b) If no such request is made, bargain collectivelyin good faith with the Union, upon its request, as theexclusive representative of the employees in theappropriate unit, over the terms and conditions of anew collective-bargaining agreement and, if anagreement is reached, embody it in a signedagreement.3. Substitute the attached notice for that of theAdministrative Law Judge.In adopting the Administrative Law Judge's findings and conclusionsin this case, we do not adopt her interpretation, expressed in fn. 18 of herDecision, of Lucas County Farm Bureau Cooperative Association, Inc., 218NLRB 1150 (1975), as that Decision was reversed in part by the Board in aSupplemental Decision and Order, 218 NLRB 1155 (1976).2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, sign a contract withBristol Printing and Graphic CommunicationsLocal No. 259, International Printing and Graph-ic Communications Union, containing the termsand conditions of employment agreed to betweenus on July 13, 1976.WE WILL give retroactive effect to its terms andconditions and make our employees whole forlosses, if any, which they may have suffered as aresult of our refusal to sign a contract.WE WILL, upon request, bargain with the Unionover the terms and conditions of a new agreementif the Union does not request that we sign theagreement, and, if an agreement is reached, wewill sign a new contract.WE WILL NOT refuse to bargain collectively withthe aforementioned Union for the unit describedherein with respect to rates of pay, wages, hoursof work, and other terms and conditions ofemployment. The bargaining unit is:402 WORRELL NEWSPAPERS, INC.All pressroom employees, including thoseemployees involved in opaquing, enlarging,reducing and screening of half tones, cam-eras used for plate making, the plate burner,the plate processor and all functions fromthe cameras preparatory for the making ofoffset plates, except stripping, but excludingall other employees, guards and supervisorsas defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to engage in, or torefrain from engaging in, any or all the activitiesspecified in Section 7 of the Act.WORRELL NEWSPAPERS,INC.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRCA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelations Act, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filed onJuly 26, 1976,1 a complaint was issued on September 14presenting allegations that Worrell Newspapers, Inc.,hereinafter referred to as Respondent, committed unfairlabor practices within the meaning of Section 8(aXI) and(5) and Section 2(6) and (7) of the Act. Respondent filed ananswer denying that it committed the violations of the Actalleged. Upon due notice the case was heard before me atBristol, Tennessee, on October 28 and 29. Representativesof all parties entered appearances and had an opportunityto participate in the proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs filed byRespondent and the General Counsel, I make the follow-ing:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a Tennessee corporation, maintains itsprincipal office in Bristol, Virginia, where it is engaged inthe publication of a morning newspaper called The BristolHerald Courier. During the preceding 12 months, arepresentative period, Respondent had gross revenuesexceeding $200,000 and regularly printed advertisements ofproducts which are nationally advertised and sold ininterstate commerce, published nationally syndicatedarticles and news stories, and shipped newspapers to pointsoutside the Commonwealth of Virginia.Respondent admits, and I find, that at all times materialRespondent is, and has been, an employer as defined inSection 2(2) of the Act, engaged in commerce andoperations affecting commerce as defined in Section 2(6)and (7) of the Act, respectively.II. THE LABOR ORGANIZATIONIt is admitted and I find that Bristol Printing andGraphic Communications Local No. 259, InternationalPrinting and Graphic Communications Union, hereinafterreferred to as the Union, is now, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe determinative issue presented in this case is whetherRespondent and the Charging Party reached an agreementupon the terms and conditions of a collective-bargainingagreement which Respondent refused to sign.B. BackgroundIt is admitted that, at all times material herein, Respon-dent has recognized the Union as the representative ofemployees of Respondent in a unit appropriate forcollective bargaining consisting of all pressroom employ-ees, including those employees involved in opaquing,enlarging, reducing and screening of half tones, camerasused for platemaking, the plate burner, the plate processor,and all other functions from the cameras preparatory forthe making of offset plates, except stripping. Respondentand the Union have had a collective-bargaining relation-ship which dates from 1938. At least since 1954, with theexception of the years 1968-69, when the parties executed a2-year contract, there have been successive 1-year con-tracts. The most recent contract expired on January 25,1976.C. The Operative EventsBy letter dated November 21, 1975, Respondent gave theUnion a contract termination notice. On December 15, theUnion stated its desire to negotiate a new contract andpresented Respondent with its contract proposals. By letterdated December 20, 1975, Respondent's senior vicepresident, Herman Giles, made Respondent's counterpro-posal that the current contract be renewed without changeand indicated Respondent's willingness to discuss theproposals contained in the Union's letter.The first negotiating meeting was held on January 8.Publisher Giles was not present for Respondent, but gaveinstructions to Jack W. Smith, a private managementconsultant under retainer with Respondent for the past 7-1/2 years, who acted as Respondent's spokesman. Smithwas accompanied by Floyd Jones, Respondent's account-ing manager. He responded to the Union's itemizedproposals with criticism and commentary in accordancewith Giles' instructions, and presented Respondent's wagecounteroffer of an increase for journeymen-pressmen. Inrejecting the Union's various proposals, and consistentAll dates herein are in 1976 unless otherwise specified.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith its written proposal for the renewal of the existingcontract without change, it was clear and the parties sounderstood that Respondent was proposing the continua-tion of existing benefits. It also was made apparent thatneither Smith, as Respondent's spokesman, nor Jonespossessed the authority to depart in negotiations from theinstructions they had brought to the meeting from Giles.2Thus, at this first meeting Henry D. Little, president of theLocal Union and spokesman for the union negotiatingcommittee, advised that the wage counteroffer was inade-quate and insisted that Giles attend future bargainingsessions.Giles attended the second bargaining session held onJanuary 13. According to Giles, he informed the unioncommittee that:If we can go through these things and get them settled,we'll do it, but there's a lot of garbage in this contractthat needs to come out, but we're not going to go into itif we can reach an agreement.3Giles, who had been on the scene since 1954, admitted hedid not identify any particular contract language as"garbage," and that frequently, in the course of negotia-tions over the past 7 years, he has made similar referencesto "garbage." The last major revision in contract languagetook place 5 years before the current negotiations and forsome time prior to that the contract language covering thejoint standing committee, the arbitration clause language,and the arbitration agreement in the contract haveremained the same.4Giles explained that when he used theterm "garbage" in negotiations he simply meant "itslanguage I don't like." Little testified that Giles started theJanuary 13 meeting with an offer to sign their expiringagreement with a journeyman wage increase and reiteratedRespondent's wage offer. Little averred that Giles did notsay that a lot of things in the contract had to be changed,nor did he mention that a lot of "garbage" had to comeout. The witnesses agree that no specific proposal ofcontract language revision was ever suggested at thismeeting. Giles then proceeded with the Union's list ofproposals, explaining with respect to each how certainexisting benefits applied and what was already availablethereunder, as well as what changes he was willing to makeand which proposals were being rejected together with thereasons therefor. Agreement was reached on improvementsin facilities relating to the installation and repair of showersand a change in the scheduling and timing of the NewYear's Eve holiday. Otherwise, all of the Union's proposalswere rejected. Giles testified that no response was made bythe Union to his replies on their rejected proposals. In2 Giles verified that at no time did Smith or Jones have any authority ordiscretion to make concessions or increase Respondent's offers duringnegotiating sessions without his personal approval.:' Smith testified that at the January 13 meeting Giles stated that "If wecould forget about getting an agreement, we would go along with the sameagreement. If not, there would have to be a lot of garbage come out of theagreement." Jones recalled that it was at the January 14 meeting that Gilesstated that before they signed another contract they "would need to getsome garbage out of the language." There were no questions and nodiscussion raised by this comment and Smith could not recall the context ofthe "garbage" statement. but testified that it was not in response to anythingfrom the Union, and Giles gave no explanation as to what was meant by hisdiscussions relating to the issue of wages, it was suggestedthat there was a need for a change in the apprenticeshipscale and Giles proposed a general figure with a promise towork up and return with specific figures and percentages.No change was made in Respondent's wage offer forjourneymen at this meeting.Giles brought to the third negotiating meeting, held thefollowing day, January 14, an increased journeyman wageoffer and the figures for the proposed apprenticeship scale.The Union accepted this scale for apprentices. In thecourse of negotiations Giles again raised the journeymanpay proposal by offering a night differential. He alsosuggested that they needed to get further away from theChristmas season than the mid-January anniversary datefor their contract. He proposed a term effective fromFebruary 1, 1976, to January 31, 1977. The Union acceptedthis offer.5Finally, Giles again raised the journeyman wageoffer and told the Union this was his final offer. The Unionrequested that the parties hold another negotiating meetingto give the Union an opportunity to determine whether tobring in an International representative. A date for suchmeeting was left open, pending the Union's determinationin this respect and, if it decided upon assistance, toascertain the availability of such a representative. Gilesinformed the union committee that he had presented hisfinal offer and personally would not attend any furthermeetings, but that Smith and Jones would be available.At a union membership meeting which followed, it wasdecided to seek the assistance of an International represen-tative in the hopes of obtaining a higher wage offer and togive such representative the power to invoke the "interestarbitration" clause of the contract to arbitrate wages ifnecessary. In furtherance thereof, a fourth meeting washeld with Respondent on January 19,6 at which Interna-tional Representative Baron Watkins joined the unioncommittee. Smith and Jones represented the Respondent.Smith, as Respondent's spokesman, reiterated the finalwage offer presented by Giles at the earlier meeting. In thecourse of wage discussions, Watkins inquired whether theCompany would be interested in a contract of longerduration, and Smith obtained a recess for the purpose ofcaucusing with Giles. When Smith returned he reportedthat Giles was not interested in anything but a I-yearcontract. The Union indicated its willingness to stay withthe 1-year agreement previously agreed to and the subjectwas dropped. Watkins and Smith continued their discus-sion of Respondent's journeyman wage offer and Smithreaffirmed Giles' last offer as Respondent's final offer.Watkins then stated that the Union was invoking thecontract arbitration clause and, after leafing through thestatement. The negotiators were fully aware of Giles' offer to sign thecontract "as is," as well as the other specific offers and proposals.4 These were the subjects of alleged discussions initiated by Respondentjust prior to the hearing herein which I ruled to be in the nature ofsettlement efforts and irrelevant to the conduct causing the complaint.s Little testified that the Union responded by stating that this created noproblem, whereas Giles could not remember any specific comment by theunion negotiators and testified that the Union's acceptance of his proposalmay have been by its silence. There is, however, agreement that the Unionaccepted this change in the contract anniversary date.6 1 accept January 19 as the correct date and find that testimonyreferring to a meeting of January 20 had reference to this same meeting.404 WORRELL NEWSPAPERS, INC.contract and commenting something to the effect that "Itwas not worth a green sheet,"7Smith told Watkins to putthe Union's intentions in writing.8By undated letter from Little to Giles received byRespondent on January 23, the Union put in writing itsrequest for arbitration of the differences of the parties onthe wage issue, and requested that the Respondent name itsrepresentatives to such arbitration board in accordancewith their contract.9Giles replied for Respondent, by letterdated January 28, informing the Union that Respondentviewed its termination notice as effectuating the expirationof the contract on January 25, 1976, and stated Respon-dent's position that, therefore, the arbitration clause wasnot available for determination of their wage disagreement.On February I 1, Little wrote a letter to Giles advising that,in the Union's view, Respondent's position that theagreement to arbitrate had expired was erroneous andreferring their disagreement on the applicability of the"interest arbitration" clause interpretation to the jointstanding committee established by the contract for aninterpretation of their agreement. On February 12, Gilesreplied, stating Respondent's position that since thecontract had expired the provision of the joint standingcommittee had likewise expired.On or about February 16, after receipt of Respondent'sFebruary 12 letter, Little, accompanied by another memberof the union bargaining committee, went to the office ofGiles and asked for the names of the Company's represen-tatives for the arbitration board. They informed Giles thatthe Union had chosen their two members and urged Gilesto select the Company's members so that the parties couldproceed to arbitration. Giles told them they had nocontract and, therefore, had nothing to arbitrate, so therewas no need for a board.By letter dated March 10, Giles wrote Little the followingletter:'The parties to the collective-bargaining agreement metseveral times in good faith in an effort to agree upon asuccessor contract. Unfortunately an impasse devel-oped and no collective-bargaining agreement exists.There has been no official communication between theparties since January 19, 1976.We do not think that all of the employees in thepressroom should be deprived of the increase in scale7 Green sheet has reference to an arbitration submission.K In this respect I do not credit the testimony of Jones that Watkins thenstated there were several unresolved issues and the parties had reached animpasse, or Smith's testimony that Watkins indicated they might buy theCompany's position on insurance but definitely would not go for a I-yearcontract, and, when presented with the Respondent's final offer, said it wastoo bad that other issues were still on the table and there appeared to be ahopeless deadlock. Instead, I credit the testimony of Little that the Union'sother proposals were not mentioned at this meeting which was convened forthe purpose of discussing the open-money issues; that the subject of thecontract duration was limited to the inquiry concerning the Company'sinterest therein; that there were no deadlock comments; and that, althoughthe Union had not at this time specifically withdrawn its rejected proposals,the Company had never changed its position of rejection of those proposals.I also credit Little's testimony that when Smith returned after caucusing onthe extended contract duration inquiry he reported Giles' reply that I yearwas working just fine and that was what had been discussed, and that Littlestated the Union would go along with that, as well as Little's denial thatWatkins ever said the Union would not accept a 1-year contract duration.These findings are consistent with the sense of the subsequent letter from theUnion invoking the "interest arbitration" clause.offered by the publisher. Consequently, it is ourintention to unilaterally put into effect the increase andthe other improvements we offered to all of thepressmen effective with the pay period beginningMarch 14, 1976. Should you desire to discuss thismatter, please advise Mr. Jack W. Smith, SESCOManagement Consultant, telephone 764-4127.A copy of this letter was hand-delivered by the plantsuperintendent to Little on March 10, and a copy wasposted by Respondent on the bulletin board that day. Theletter was received through the mail by Little several dayslater. By this time the improvements in facilities agreed toin January negotiations had been installed. As indicated inits letter, Respondent effectuated its last offer wageincrease for journeymen effective March 14 and, at thesame time, increased the apprentice wages according to thescale agreed to by the parties.Thereafter, on May 19, after further legal consultationand advice, the Union held a membership meeting at whichit was agreed to accept the Company's contract proposalsas already implemented, rather than pursue the legal issueswith respect to arbitration. In furtherance of this decision,Little and Union Secretary-Treasurer Gerald Schneiderwent to the office of Giles and stated that the Union wouldaccept "the contract" that the Company had alreadyimplemented and that they were there to sign "thecontract." They asked Giles, "Will you sign the con-tract?" 10 Giles replied that he was not interested insigning; that he was not going to sign "that" contract or"any" contract, and that "If he signed anything it wouldnot be this contract." According to Giles, he also told theunion representatives that "We went through all thesenegotiating sessions and you got an opportunity to agreeand you didn't agree. I'm not going to sign it, and if I didsign it, it wouldn't be this contract." Little and Schneiderattempted to persuade Giles of the importance of having awritten contract. Giles said he was obligated by law to talkto the union representatives and he would talk all year, buthe was not going to sign anything. The union representa-tives stated they were unable to understand why he wouldnot sign the contract as it was he who had proposed it forthe most part and who had implemented it, and thediscussion turned to why they felt they needed a contract."l9 The first paragraph of this letter reads as follows:With further reference to your letter of December 20. 1975. as well aswith respect to the negotiations in which we have been engagedsubsequent thereto, please be advised that we accept your offer, withone reservation, to renew for I year, commencing January 25, 1976, ourcurrent collective-bargaining agreement.'O In years past, the Company has always prepared the writtenagreement with copies for the Union after agreement was reached and theUnion signed such copies. When Little and Schneider approached Giles,they had no prepared document.i" Giles testified that he asked the union representatives why theywanted a contract "since the employer treats them right." In his testimony,Giles explained that when he said he was not going to sign "that contract"he meant the contract Little and Schneider were talking about; that he toldthem he was content as things stood. The record testimony establishes thediscussion then turned to Giles' expressed personal dislike of the Interna-tional, his review of the history of labor problems at other publishers in(Continued)405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 9, with knowledge that Giles was out of town onvacation but with Giles' March 10 referral of the Union toSmith for any further discussions, Little contacted Smithby telephone and requested that Smith set up a meeting forthe purpose of signing an agreement. Smith advised Littlethat he had no authority to sign an agreement or toschedule a meeting but consented to try to reach Giles andto contact Little or see him on Monday, July 12. WhenLittle heard nothing from Smith by the end of his workshift on July 12, he went to the office of Jones to ascertainif a meeting had been arranged. Jones knew nothing of theconversation with Smith but arranged a telephone confer-ence between the three of them for July 13. At this time, theUnion had a I-year proposed contract drawn up inaccordance with the changed benefits agreed upon andimplemented. In the conference telephone call, Littlereviewed, one by one, the Union's proposals which theCompany had not accepted and informed Smith that theUnion was dropping those proposals. He also informedSmith that the Union was withdrawing the unfair laborpractice charges it had filed against Respondent, in theinterim after Giles had said he would not sign, and that theUnion was dropping the arbitration request in order to geta signed contract. Little told Smith that the Unionaccepted the contract as the Company proposed it and hadimplemented it, and asked Smith to sign. Smith stated thathe did not have the authority to sign a contract. Littleasked Smith for a statement of intent until Giles returnedfrom his vacation. Smith replied that he had no power tosign anything but that he would try to contact Giles. Littleasked Smith for a definite date and was given July 19.Smith did not contact Little on July 19. Instead, Jonescalled Little to his office on that date and told Little hecould not do anything.According to Giles, while he was on vacation he learnedby telephone of the details of the conference call conductedby Little, Smith, and Jones, regarding signing a contract,and he told Jones to leave everything alone until he gotback. Upon his return on July 26, Giles called Little to hisoffice and informed Little of his awareness of the attemptsto obtain a signed contract. Giles testified he told Little,"Nobody can sign that contract but me.... Now we'vediscussed this and we haven't agreed on this contract andI'm not going to sign it. As far as I'm concerned the matteris closed." Giles also told Little that he had been throughnegotiations and had given all kinds of information to theNational Labor Relations Board, adding, "You fellows hadan opportunity." He did not tell Little that he was willingto discuss it further. Instead, he said the matter was at an"end, finished," and "closed." Giles did, however, add thatthey need not worry because the Company was going tolook after them and treat them well. Little denied that Gilesstated they had failed to reach an agreement.which the International was involved, and his assertion that, because ofmore recent involvement with The Washington Post, the International wasgoing broke.12 The General Counsel points out that, whether or not the Union'spartial acceptance letter misstated the parties' agreement as to the beginningdate of the I-year contract, there is no dispute as to what dates were agreedupon in bargaining, and irregularities of this nature do not justify a refusalto sign. See Trojan Steel Corporation, 222 NLRB 478,483 (1976).On August 12, 1976, Little sent to Smith by registeredmail a drafted contract which the Union requested theCompany to sign, with a covering memo identifying thecontract as the one which was discussed in their July 13telephone conversation.D. Analysis and ConclusionsThe General Counsel contends that by its refusal toexecute the collective-bargaining agreement since on orabout July 13, 1976, Respondent violated Section 8(a)(1)and (5) of the Act. He asserts that the evidence establishesagreement to a new contract containing the terms andconditions of the old contract, with a new I-year durationperiod from February I to January 31, and encompassingthe other changes admittedly agreed upon during January.His position is that, at the time of the last bargainingsession, the only open question was the amount of the wageincrease for journeymen, as the employer had presented afinal offer on this issue, and that offer was neverspecifically withdrawn by the employer. Therefore, hepostulates, it was a continuing offer which remained openfor acceptance while the parties disputed over its arbitrabil-ity under the expiring contract and which was accepted bythe Union. Further, the General Counsel argues that, evenassuming that the inquiry by the Union at the lastbargaining session concerning the employer's interest in amultiyear contract amounted to a negotiation for acontract of longer duration, the employer's rejectionthereof and the Union's reiteration of its earlier commit-ment to the I-year agreement effectively eliminatedcontract duration as a pending issue.12 Alternatively, theGeneral Counsel urges that even assuming arguendo thatthe Union's actions in seeking arbitration constructivelyterminated its power of acceptance of Respondent'sJanuary 19 final wage offer, Respondent's unilateralimplementation, on March 10, 1976, of that wage offer, aswell as the other revised contract terms previously agreedupon, unequivocally demonstrated a continuing offerwhich the Union was free to accept at any time, and on thisbasis the Union was free to accept the employer'scontinuing offer after March 10.It has long been settled law that where the employer andthe union have reached agreement as to the terms andconditions of employment covering the represented em-ployees, either party is required by law, upon the request ofthe other, to sign a written collective-bargaining agreementembodying such understanding.13Respondent asserts that no agreement was reached. Itrelies on a general statement of contract law that rejectionof an offer terminates that offer so that it is no longeravailable for future acceptance.l4Respondent contendsthat here, when the Union did not accept its final wageoffer but instead sought to invoke the "interest arbitration"13 See H. J. Heinz Company v. N.LR.B., 311 U.S.514(1941); Sec. 8(d) ofthe Act; and Adams Potato Chips, Inc. v. NLR.B., 430 F.2d 90 (C.A. 6,1970).14 Board precedent is in agreement with this principle. See Oxmoor Press,a Subsidiary of the Progressive Farmer Company, 207 NLRB 376 (1973),where the union's failure to withdraw a proposal after the employer hadrejected it was found not to constitute a basis for an assertion that the unionhad agreed to that proposal.406 WORRELL NEWSPAPERS, INC.clause, the Union thereby rejected Respondent's finalcontract offer.'5Thus, its first line of defense is that the actof seeking an alternative avenue for reaching an agreementother than the bargaining table is tantamount to a rejectionof the contract proposal last offered at the bargaining table.It is well recognized that some areas of general contractlaw simply do not accommodate themselves to the specialmandatory bargaining scheme established by the statutegoverning labor relations. Many approaches away from thebargaining table are pursued in order to influence theresulting agreement, and resort to such alternative orsimultaneous action does not constitute abandonment orrejection of the proposals on the table.'6Common amongthese are ratification votes, International approval, legalconsultation, strikes, and even impasse.'7I see nothing inthe "interest arbitration" concept which suggests that asubmission thereto constitutes a rejection of the proposalsbeing submitted. Accordingly, as the employer at no timewithdrew its proposal, I hold that the final wage offer wasan open and continuing one.In this respect, Respondent asserts that under "horn-book" principles, an offer remains open only for areasonable time and thereafter lapses, and that the Union's"6-month delay" in accepting the contract was plainlyunreasonable. Cases cited by Respondent do not requirethe conclusion it urges.'i These cases reveal no set patternof specific time limitation for acceptance of offers, nor dothey indicate, other than by a statement of the particularcircumstances, what factors are determinative.19Thepassage of time in the instant case must be considered inthe context of the steps and procedures the Union wasattempting to pursue,20and the difficulty thereafterencountered in ascertaining and contacting a representa-tive whom the Respondent acknowledged as having theauthority to receive the Union's reply. For, just what isreasonable always depends upon surrounding circum-stances. This is not a case where an offer or contractproposal was ignored for an unconscionable span of timewhich could lead the party making the offer to believe theoffer was not being considered. Instead, the employer wasimmediately made aware that the Union would seek toinvoke procedures to make this final offer more palatable.When this approach was resisted, the Union advised the'5 Reliance is misplaced on the The Lane Construction Corporation, 222NLRB 1224 (1976), involving contract-bar issues, where there had been an"unqualified rejection" which the union attempted to change after aquestion concerning representation was raised. Similarly, T M. CobbCompany, 224 NLRB 694, 699 (1976), is distinguishable from the situationhere in that the parties had reached an agreement both were obligated tosign, but the union refused and reopened one of the issues. It was found thatthe employer was thereupon free to withdraw or modify its previousproposal on the ground that the parties are prvileged by mutual consent toreopen their negotiations. Nor does Loggins Meat Co., Inc., 206 NLRB 303(1973), lend support to Respondent's position that the Union here rejectedits final offer, for, in that case (at 308), the offer was withdrawn prior tonotification of acceptance. That case does cite precedent (at 307) for thepnnciple that "while the technical rules of contracts" do not necessanlycontrol all decisions in labor-management cases, "the normal rules of offerand acceptance. are generally determinative of the existence of a bargainingagreement."16 See e.g., N. L. R. B v. Insurance Agents' International Union, A FL CIO,361 U.S. 477(1960).17 See, e.g., Idaho Fresh Pak-Inc., 215 NLRB 676 (1974).1' John Nickels & Leonard Whitney,, d/,'ua Big John Food King. 171NLRB 1491 (1968), involved an offer of retroactivity in exchange for aemployer of its selection of members of the joint standingcommittee to resolve their dispute on the applicability ofthe "interest arbitration" agreement. Thereafter, the em-ployer's final offer became an existing condition ofemployment through the employer's unilateral action. Itcould hardly be said in these circumstances that any of theparties viewed it as an offer which was dying on the vine. Iconclude that the events herein do not support a findingthat the employer's final offer lapsed with the passage oftime.Respondent also suggests that the disagreement of theparties which developed after the final wage offer wasmade regarding the interpretation of their expiring contractgave rise to another area in which there was no agreementwith respect to the new contract and became an open-bargaining issue. I reject this contention. In my view thedisagreement of the parties in this respect was one of legalinterpretation affecting their respective rights under theirexpiring contract and not a matter placed in issue on thebargaining table for the new contract. No contractproposals in this regard were presented by the employer tothe Union before the Union accepted the employer's offerto renew the old contract with changes thereafter agreedupon, an offer under which the parties operated throughouttheir negotiations.The Union advanced the theory that, in substance, thecontract which Respondent refused to sign was made up ofRespondent's own proposals which the Union had accept-ed, and for this reason it was not privileged to refuse tosign. I find it unnecessary to scrutinize the evidencecovering the give and take of the bargaining to determinethe origin of each proposal agreed upon, since the refusalto sign the final agreement is unlawful regardless ofmotive.2' Accordingly, I find that the parties reachedagreement when the Union advised of its acceptance of theemployer's final wage offer, and that Respondent unlawful-ly refused to bargain with the Union in violation of Section8(aX5) and (1) of the Act, by refusing, on and after July 13,1976, to sign the agreement proffered by the Union.22stated condition which was subsequently rejected. The employer's statementimmediately thereafter that the offer was still open was found not to survivethe fulfillment of the condition by outside forces in the order of time. InLucas County Farm Bureau Cooperative Association, Inc., 218 NLRB 1150(1975), the Board held that the employer's last offer, after it was initiallyrejected, either continued or was effectively revived or reinstated by theemployer's subsequent conduct and statements, and was accepted within 2weeks of the last reinstatement of it. Associated Printers Inc., 225 NLRB 619(1976), did not turn on the time lapse alone, but on the number of "crucialintervening events" so that reintroduction of matters on which there hadbeen prior tentative agreement was not found to constitute a repudiation orbad faith.19 Cf. Transport Company of Texas, 175 NLRB 763 (1969).20 Necessary to those steps were the obtaining of legal advice andcounsel regarding the Union's rghts as well as the advisability of pursuingthese various legal courses and, finally, the presentation of an analysis of theUnion's options to the membership for their choice of action.2i Pioneer Broadcasting Company, 202 NLRB 1005 (1973).22 In view of my holding herein, I find it unnecessary to pass upon theGeneral Counsel's alternative contention that the employer's actions inplacing its final wage offer into effect made that proposal a continuing offer.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWORDER231. Worrell Newspapers, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Bristol Printing and Graphic Communications LocalNo. 259, International Printing and Graphic Communica-tions Union, is a labor organization within the meaning ofSection 2(5) of the Act.3. All pressroom employees, including those employeesinvolved in opaquing, enlarging, reducing and screening ofhalf tones, cameras used for platemaking, the plate burner,the plate processor and all other functions from thecameras preparatory for the making of offset plates, exceptstripping, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. At all times material herein, the Union has been, andnow is, the exclusive representative of the employees insaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing on or about July 13, 1976, and at alltimes thereafter, to execute a collective-bargaining agree-ment including all the terms and conditions to which theparties had agreed, Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(5) and (I), and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, I shall recommend that it be ordered tocease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act. As Ihave found that Respondent violated its obligation underthe Act, by refusing to execute the agreement reached bythe parties, I shall recommend that Respondent be orderedupon request to sign such an agreement, to complyretroactively to its effective date with its terms, and tomake whole the employees for losses, if any, which theymay have suffered by reason of Respondent's refusal tosign such an agreement, in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.The Respondent, Worrell Newspapers, Inc., Bristol,Virginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to sign a collective-bargaining agreementincorporating terms and conditions of employment agreedupon between it and Bristol Printing and Graphic Commu-nications Local No. 259, International Printing andGraphic Communications Union, or otherwise refusingupon request to bargain collectively with said Union as theexclusive representative of the employees in the appropri-ate unit described in paragraph 3 in the section of thisDecision entitled "Conclusions of Law," above, withrespect to rates of pay, wages, hours of work, and otherterms and conditions of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to engage in or refrain from engaging in any or all ofthe activities specified in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, sign a collective-bargaining agreementcontaining the terms and conditions of employment agreedto between Respondent and the Union on July 13, 1976,give retroactive effect to its terms and conditions, andmake its employees whole for losses, if any, they may havesuffered as a result of its refusal to sign such an agreement,in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay, if any, dueunder the terms of this recommended Order.(c) Post at its Bristol, Virginia, place of business copies ofthe attached notice marked "Appendix."24Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."408